Citation Nr: 1111009	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  07-28 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an effective date earlier than October 16, 2001 for an award of a 100 percent rating for service-connected psychiatric disability.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1973 to September 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Milwaukee, Wisconsin which assigned a 100 percent evaluation with an effective date of February 5, 2002.  During the pendency of the appeal, by an August 15, 2005 rating decision, the effective date for the 100 percent rating was changed to October 16, 2001.  

The Board notes that a June 2007 Statement of the Case indicates an effective date of October 26, 2001.  As the October 16, 2001 effective date assigned in the August 2005 rating decision is more favorable to the Veteran, and resolving all doubt in favor of the Veteran, the Board finds that the issue before the Board is entitlement to an effective date earlier than October 16, 2001 for an award of a 100 percent rating for service-connected psychiatric disability.    

The Veteran was scheduled for a DRO hearing in February 2007, but withdrew this request in December 2006. 


FINDINGS OF FACT

1.  A December 3, 1979 Board decision denied the Veteran's claim for a compensable rating for his service-connected psychiatric disability.

2.  On October 25, 2002, the RO received the Veteran's claim for an increased (compensable) rating for his service-connected psychiatric disability.   

3.  Between December 3, 1979 and October 26, 2002, the Veteran did not submit a claim, formal or informal, for an increased (compensable) evaluation for his service-connected psychiatric disability. 



CONCLUSION OF LAW

The criteria for an effective date earlier than October 16, 2001, for the assignment of a 100 percent evaluation for service-connected psychiatric disability have not been met. 38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned in the event of award of benefits sought.  

In VA correspondence dated in December 2002, the Veteran was informed that he should provide treatment records in support of his claim.  The correspondence also informed the Veteran of his and VA's respective duties for obtaining evidence.  The notice was deficient in that it did not provide the Veteran with the criteria for assignment of an effective date and/or disability rating.  The Board finds that the Veteran has not been prejudiced by this notice defect.  This appeal arises from the Veteran's disagreement with a rating decision that assigned the effective date for a psychiatric disability.  Since the claim as to an earlier effective date is considered a "downstream" issue, a specific VCAA notice letter was not required.  38 C.F.R. § 3.159(b)(3) (2010).  Moreover, the Federal Circuit has held that 38 U.S.C. § 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate a claim upon receipt of a notice of disagreement with the effective date assigned by a RO for a compensation award. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Nonetheless, the Veteran has not been shown to have been prejudiced by any notice defect as the record reflects the Veteran had actual knowledge in this regard.  In VA correspondence dated in May 2006, the Veteran was informed of the evidence required to support his claim for an earlier effective date, of his and VA's respective duties for obtaining evidence, and of the criteria for a disability rating and effective date.  Moreover, the June 2007 Statement of the Case, under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant regulations pertaining to the assignment of effective dates.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve an earlier effective date for the grant of a 100 disability rating for the service-connected psychiatric disability.  See Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007).

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs) and reports of post-service private and VA treatment and examination.  Additionally, the claims file contains the Veteran's statements in support of his claim.  A January 2003 VA examination report reflects that the Veteran averred that he had been receiving Social Security Disability compensation since September 2001.  Social Security Administration (SSA) records are not associated with the claims file.  The Board finds that a remand to obtain any such SSA records is not warranted.  As the Veteran's disability has been evaluated as 100 percent disabling for the entirety of the time period on appeal, the level of his disability is not at issue.  Moreover, as he has already been granted a 100 percent evaluation effective one year prior to the date of his claim, any SSA records could not provide any additional benefit to the Veteran. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the veteran in developing the facts pertinent to his claim.  Essentially, all available evidence that could substantiate the claim has been obtained.

Earlier effective date

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency, and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. §§ 3.400, 3.400(b)(2) (2010).  If a claim is reviewed at the request of the claimant more than one year after the effective date of a liberalizing law, benefits may be authorized for a period of one year prior to the date of receipt of such request.  38 C.F.R. § 3.114 (a)(2).  
A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) (2010).

The date of receipt shall be the date on which a claim, information or evidence was received by VA.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(r) (2010).  Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2010).

Under 38 C.F.R. § 3.157, a report of examination or hospitalization will be accepted as an informal claim for benefits.  However the provisions of 38 C.F.R. § 3.157(b)(1) state that such reports must relate to examination or treatment of a disability for which service-connection has previously been established or that the claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital admission.  38 C.F.R. § 3.157(b)(1) (2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, by a rating decision in January 1977, the Veteran was granted entitlement to service connection for a psychiatric disability, psychoneurosis, mixed-type with depressive anxiety.  A 10 percent initial rating was assigned, effective from September 11, 1976.  No appeal was taken from that determination, and it is final.  38 U.S.C.A. § 7105.  By a March 1979 rating decision, the Veteran's disability evaluation was reduced to non-compensable, effective from June 1, 1979.  That determination was appealed to the Board, and in a December 1979 decision, the Board denied the Veteran's claim for a compensable evaluation.  On October 25, 2002, VA received a VA Form 21-526, "Veteran's Application for Compensation and/or Pension", in which the Veteran claimed that his mental illness, neurosis condition, depression, anxiety, and paranoia had worsened.  Along with the VA Form 21-526, the Veteran submitted numerous clinical records.  The RO accepted the VA Form 21-526 as a claim for an increased, or compensable, rating.

There is no indication in the claims folder that the appellant filed a formal claim for an increased (compensable) rating subsequent to the Board's December 1979 decision and prior to October 25, 2002.  As the appellant had not filed a formal claim for an increased (compensable) evaluation, the Board has also considered whether any prior communication submitted by the appellant indicates an attempt to apply for an increased (compensable) evaluation for his service-connected psychiatric disability.   

The claims file is devoid of any written communication from the Veteran between December 1979 and October 2002.  Moreover, there is also no communication indicating an intent to apply for a compensable evaluation from the Veteran's representative, a Member of Congress, or someone acting as a next friend of the Veteran.

The file includes two telephone control slips, dated in February 1, 2002 and March 6, 2002, respectively.  The slips indicate that the Milwaukee VA Medical Center (VAMC) Eligibility Office (indicated by the customer information telephone number), called regarding the Veteran.  The February 2002 telephone control slip does not indicate what type of action is required.  It merely indicates that the Beneficiary Identification Records Locator Subsystem (BIRLS) was updated.  The March 6, 2002 slip indicates that the call to the VAMC was returned by VA and that Veteran was noncompensable from June 1, 1979.  There is also a handwritten notation which appears to indicate "appeal in".  The Board finds that these slips do not indicate that the Veteran wished to apply for an increased rating for his psychiatric disability.  As noted above, any communication or action, indicating intent to apply for one or more benefits may be considered an informal claim; however, such informal claims must identify the benefit sought.  38 C.F.R. § 3.155 (2010).  In this regard, the Board notes that the Veteran is service-connected for a psychiatric disability and a back disability, and had previously been denied a claim for entitlement to service connection for hearing loss.  The telephone slip from a VAMC eligibility office to another VA office simply does not provide sufficient details to be considered an informal claim by the Veteran or a representative for a compensable rating for a psychiatric disability.

Based on the foregoing, the Board finds that the Veteran filed his claim for a compensable rating for a psychiatric disability on October 25, 2002.  38 C.F.R. § 3.400(o)(2) (2010) provides that the effective date in an increased rating claim is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  Therefore, the earliest effective date to which the Veteran could possibly be eligible would be in October 2001.  The RO granted an effective date of October 16, 2001 based on clinical evidence of record which indicated that the Veteran was undergoing treatment at that time.  The Board finds that there is no basis in the record for granting an earlier effective date.

The Board finds the preponderance of the evidence is against entitlement to an effective date earlier than October 16, 2001, for an award of a 100 percent evaluation for the Veteran's service-connected psychiatric disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an effective date earlier than October 16, 2001 for an award of a 100 percent rating for service-connected psychiatric disability is denied.




____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


